Citation Nr: 1218606	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  03-07 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for left knee internal derangement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to November 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an adverse action of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran testified at a Board hearing at the RO in Pittsburgh, Pennsylvania in June 2004.  This transcript has been associated with the file.

The Board denied the Veteran's claim in a November 2005 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2007 the Court endorsed a Joint Motion for Remand vacating the Board's denial of the Veteran's left knee disability claim and remanding the matter for further proceedings.  The Board remanded the claim to the Agency of Original Jurisdiction (AOJ) in September 2008 to further assist the Veteran.  Subsequently the Board again denied the claim for an increased evaluation in May 2009.  The Veteran appealed this decision and in a memorandum decision dated July 2010 the Court vacated the May 2009 Board decision and remanded the matter for further adjudication.

The claim was before the Board in February 2011 and was again remanded to the AOJ to assist the Veteran in the development of her claim.  The claim returned before the Board and again it was remanded in February 2012 as the AOJ did not comply with the February 2011 remand.  The case is now again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Board observes that the Veteran was last given a VA examination in April 2011.  The Veteran and her representative noted that her left knee disability had worsened since the prior VA examination.  See January 2012 Brief and April 2012 statement.  As such, the Board finds that new a VA examination is therefore warranted.  See 38 C.F.R. § 3.159 (2011); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

In the January 2012 informal hearing presentation, the Veteran's representative accurately pointed out that the AOJ had not substantially complied with the February 2011 and February 2012 remand instructions.  In the February 2011 remand the Board instructed the AOJ to contact the United States Postal Service (USPS) and obtain all of the Veteran's outstanding employment records.  The Board observes that in April 2011 the AOJ contacted the USPS and asked them to obtain copies of the Veteran's employment records and send them to the VA.  If the records could not be obtained, a negative response was requested.  The Board notes that the USPS provided no records or response to this request.  The USPS was again contacted in February 2012 for employment records.  However, to date, there is still no response from the USPS with regard to the Veteran's records, nor was the Veteran informed that no records were obtained.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  The Board is extremely concerned that this undertaking will be futile given that the previous attempts were unsuccessful, and that adjudication of the claim will be further delayed.  Notably, however, the representative has specifically requested a remand, and requested that the Veteran be properly informed that the previous attempts to gain his USPS records were unsuccessful. 

Accordingly, the case is REMANDED for the following action:

1.	Contact the USPS and request copies of the Veteran's employment records.  Notify the USPS a negative response is required if no records are available.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C.A. § 5103A(b)(2).

2.	Schedule the Veteran for a VA examination in order to determine the current level of severity of her service-connected left knee disability.  The claims folder and a copy of this REMAND must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

All indicated studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner should also provide an opinion concerning the impact of the Veteran's left knee disability on her ability to work to include whether the Veteran is unemployable because of her service-connected disability.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.  

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

